BaldwiN, J.
It bas been fully settled by this court, that tbe discretion given to tbe District Court to grant or refuse a new trial will not be interfered with, unless that discretion bas been abused, or unless it is made fully apparent to this court that great injustice bas been done to the party complaining. 7 Iowa 244.
It bas also been doubted whether tbe order of tbe District Court in granting a new trial could be properly appealed from and reviewed in this court. Whilst this right bas been recognized, it has also been held that a stronger case should be made to justify tbe interposition of this court where tbe new trial was granted than where it was refused. Ruble v. McDonald, 7 Iowa 90.
Greater latitude' is given to tbe discretion of tbe District Court in actions of right than in any other actions. Tbe court may continue this kind of a cause for reasons of less importance than in other actions; and may grant a new trial upon tbe application of either party, if made at any time within the year after tbe trial. Sections 2006, 2014 of tbe Code.
Tbe plaintiff in this cause claimed to be tbe owner of, and entitled to tbe possession of, a certain lot occupied by defendant. Defendant in his answer denies the ownership of plaintiff and bis right of possession, but does not claim to be tbe owner thereof himself, nor does be set forth under what claim of right he holds possession, as in bis answer be is required to do. Section 2005, Code. Tbe defendant does not claim to be tbe owner of tbe property in controversy, but denies tbe plaintiff’s right thereto. It does not appear to this court wherein it ’will work great injustice to defendant by tbe *398granting to plaintiff a new trial. Tbe defendant is not disturbed in bis possession of tbe property, he is not delayed in tbe collection of a debt, nor is there any judgment rendered against him for costs. Even if this iras an ordinary action, we could not perceive such an abuse of tbe discretion of tbe District Court, as in any manner to prejudice the rights of the defendant.